United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    November 17, 2005
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                          Clerk


                                         No. 03-21010



       UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

               versus

       CARLOS EDUARDO MATA-RAMIREZ,

                                                            Defendant-Appellant.


                    Appeal from the United States District Court for
                             the Southern District of Texas
                           (USDC No. 4:03-CR-226-ALL)
           _________________________________________________________

   ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM*:

       The Supreme Court has vacated our previous judgment to have the appeal reconsidered in

light of United States v. Booker, 543 U.S. ___ (2005).

       We see no Booker issue. The definition of “dangerous weapon” in the supervised release

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
condition is simply a legal question. And Apprendi remains foreclosed by Almendarez-Torres.

       The conviction and sentence of the district court are AFFIRMED.




                                              2